Citation Nr: 1534601	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-26 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In addition to the paper claims file in this case, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDING OF FACT

Competent and credible evidence indicates the Veteran's tinnitus arose in service and has continued since.


CONCLUSION OF LAW

The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for tinnitus, which he asserts he first experienced in service and has continued to experience since that time.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he has experienced tinnitus since service due to noise exposure while operating heavy earthmoving equipment such as bulldozers, scrapers, and loaders without ear protection, exposure to weapons fire, and exposure to the noise of helicopter take-offs and landings near his bunk.  He has also acknowledged post-service noise exposure, including fifteen years of exposure as a weapons instructor, with hearing protection, but maintains that his tinnitus began prior to that time.  In his initial claim, he reported first seeking treatment for tinnitus in 2001.

The Veteran was afforded a VA audiological examination in February 2011, at which time the examiner acknowledged the Veteran's report of current bilateral tinnitus that began in service, but stated that he could not resolve the issue of whether the currently reported tinnitus was due to or a result of in-service noise exposure.  He explained that the Veteran's service treatment records were silent for tinnitus, and that there were other potential etiologies for tinnitus that applied to the Veteran, including aging, hypertension, diabetes, occupational and recreational noise exposure, and use of potentially ototoxic medications.  He concluded that, as it would be speculative to allocate a portion of the Veteran's tinnitus to each etiology, it was not possible to determine the etiology of the tinnitus to a reasonable degree of certainty.

After review of the evidence of record, the Board finds that service connection for tinnitus is warranted.

First, VA has conceded the Veteran's in-service acoustic trauma.  Second, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Third, the Veteran's statements that his tinnitus began in service and has continued since are both competent and credible.  Further, those statements amount to evidence of continuity of symptomatology which would warrant consideration of 38 C.F.R. § 3.303(b), as well as the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

Fourth and finally, the 2011 VA examiner indicated he could only speculate on the cause of the Veteran's current tinnitus, due to the other potential etiologies that applied to the Veteran.  However, he did not exclude the Veteran's in-service noise exposure.  

In light of the positive and negative evidence of record, including the Veteran's competent, credible reports of tinnitus that has continued since service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in service.  See Fountain, 27 Vet. App. at 272.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2015).


ORDER

Service connection for tinnitus is granted.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


